Title: To Thomas Jefferson from Willink & Van Staphorst, 2 March 1789
From: Willink & Van Staphorst
To: Jefferson, Thomas



Amsterdam 2d March 1789

We have duly received Your Excellency’s Letter to us of 22d. Ulto. asking our separate Answers to it, if We should not concur in Sentiments respecting Your desire that We should supply you the Sums necessary to discharge two Objects of the Estimate You furnished us last year, for the Employ of the Monies We might receive on account of the United States. A Perusal of this Reply, must convince Your Excellency, It is impossible We should not coincide in the present Instance, and both Houses are impressed with the Propriety of this Correspondence being continued jointly.
We highly applaud the Humanity of Your Excellency, and would be very happy to contribute to further its Views, But however great may be our Wish to do so, It cannot We presume exceed that of the Commissioners of the Treasury of the United States, or of Congress itself: If then both these Bodies should have expressly declared other Matters as more consequential and important, Your Excellency cannot but approve our Submission to the political Motives the Supreme Power doubtless had for subordinating the Objects of your Requisition, to the Provision for the Interest upon the Dutch Loan to 1790 inclusive, And this in a Language so direct and specific, as to preclude any Misconception of the Meaning. To evince this to Your Excellency we take the liberty to refer you to the Letter of the Commissioners of the Treasury to us of 25th July last, transmitting us the Ratification of the Loan for One Million; In it they say “It gives us pleasure to learn, that You have made such Arrangements as will ensure the Payment of the June Interest and that there is a favorable Prospect of your obtaining such further Sums, as will enable us to discharge the other Engagements mentioned to you by Mr. Jefferson and for which Provision is certainly necessary.”
Your Excellency will perceive, that the foregoing is simply the Opinion of the Commissioners. They afterwards absolutely declined, sanctioning us to any further disposals of Money until the  Resolution of Congress should be taken upon the Report of a Committee, having then under consideration the Requisition for that year. Their Words are: “A Committee of Congress have now under consideration the Requisition for the present year; and as it is uncertain what Appropriation they may make of the Monies arising from the two last Loans, We do not think it adviseable to give you any further Instructions at present on this Subject. As soon as they have determined, which We expect will be in a few days, we will write to you particularly.”
We doubt not Your Excellency will agree with us; this was a limited Suspension of all Payments on account of the United States, until the Intentions of Congress should be disclosed, which they fully are, in the Resolve alluded to by the Board of Treasury. It is now before us, and we extract verbatim. “Resolved: that the Monies borrowed by the United States in Holland, in the Years 1787 and 1788, be appropriated to the Payment of Interest due, and which shall become due, to the Year 1790, inclusive, on the Dutch Loans, and that the Residues of the said Loans, made in the last and present years, after paying the said Interest, be applied towards paying the salaries of the Ministers of the United States in Europe, and the contingent expences of the said States, which have arisen or shall arise in Europe.”
From this last Manifestation of the Will of the United States, The Monies in our hands, and such as We may further recieve, to the amount of the Interests due upon the Loans here until 1790 inclusive, are not only absolutely and specifically appropriated preferently to that above all other purposes, but the Articles for which You desire to be authorized to draw, are exclusively ranked as Objects of secondary Weight only. Nay, the strict Letter of this Resolve of Congress, extends to postponing the Payment of your Excellency’s and the other Ministers Salaries, until the Interest up to and including the Interest for 1790 should be covered. But this, our sincere Regard and Esteem for your Excellency, will not permit us to entertain the least Idea of.
We are confident Your Excellency will now justify our Respect to a decision for which We in fact have no Alternative, and regret that You had not been furnished with the Resolve of Congress, as it would unquestionably have prevented Your Excellency from urging a Demand, We have not the faculty to comply with: A Situation towards Your Excellency we sincerely  feel for and are anxious to avoid. We are respectfully Your Excellency’s Most obedient and very humble Servants,

Wilhem & Jan WillinkNico. and Jacob van Staphorst

